Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see paper, filed 9/12/22, with respect to rejections cited in the Final office action dated 715/22  have been fully considered and are persuasive.
The finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
  
Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,6,15  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Penhasi(USAN  20130323362 ; 12/05/2013). Penhasi teaches a “preparation of Formula I, trehalose dihydrate 160 g, Maltodextrin DE15 314 g, L-Cystein-HCl Monohydrate 6 g and the bacteria BB12 (Bifidobacteria-BB12) 120 g were loaded into Innojet ventilus machine to receive a dry blend.” See Example 1.The combination of 160 g trehalose and 314 g maltodextrin DE makes up 79% of the blend. The 120 g bacteria BB12 makes up 20%% of the blend. Penhasi teaches 1013 cfu  BB12 in Table 4. Penhasi at paragraph 145 teaches 25-400 cfu  BB12. Penhasi’s Example 1and  paragraphs 25,45,33,51,106,107 teaches the inclusion of surfactants(dispersant/suspension).
Response to Applicants
Applicant has amended claim 1 to include the limitation of objected to claim 9 which recites, “ one or more maltodextrins having a dextrose equivalent  value of about 15 to about 20. The Examiner would like bring Applicants attention to Penhasi’s USAN 20130323362; 12/05/2013 wherein Maltodextrin DE15 is taught which meets instant  claim 1 recitation of the limitation, “maltodextrins having a dextrose equivalent of about 15 to about 20. Penhasi’s teaching of  Maltodextrin DE15 means a maltodextrin having a dextrose equivalent valve of 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5,7,8,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi(USAN 20130323362; 12/05/2013) as is recited in 102b rejection above in further view of Penhasi. Penhasi teaches a “preparation of Formula I, trehalose dihydrate 160 g, Maltodextrin DE15 314 g, L-Cystein-HCl Monohydrate 6 g and the bacteria BB12 (Bifidobacteria-BB12) 120 g were loaded into Innojet ventilus machine to receive a dry blend.” The combination of 160 g trehalose and 314 g maltodextrin DE makes up 79% of the blend. The 120 g bacteria BB12 makes up 20%% of the blend. Penhasi teaches 1012  and 1013 cfu  BB12 in Table 4. Penhasi at paragraph 145 teaches 25-400 cfu  BB12(scientific notation equivalent exponential would be 101 and 102 cfu for values 20 400 cfu). The cfu exponential range rendered obvious for microbes by Penhasi is 101 through 1013 Cfu based on Table 4 and paragraph 145. Penhasi’s Example 1 and  paragraphs 25,45,33,51,106,107 teaches the inclusion of surfactants(dispersant/suspension).
 Penhasi’s teaching of Maltodextrin DE15 meets instant  independent claim 17 recitation of the limitation, “maltodextrins having a dextrose equivalent of about 15 to about 20. Penhasi’s teaching of  Maltodextrin DE15 means a maltodextrin having a dextrose equivalent valve of 15.  
As stated above Penhasi teach that 120 g bacteria BB12 makes up 20%% of the blend. Claim 5 recites at most about 15% bacteria spores in the composition. The instant “about” 15% suggest the 20% BB12 since “about” 15% is very close to the 20% taught by Penhasi rendering it obvious for an Artisan in the field to want to try instant about 15%.
Penshai  in Example 1 teaches 124 g trehalose and 314 g Maltodextrin which calculates as a 2.5/1 maltodextrin to trehalose ratio. Claims 11 and 17 recite about 75/25 maltodextrin: trehalose ratio which reduces to about 3:1 ratio. The instant “about” 3/1 maltodextrin: trehalose ratio is suggested by Penshai’s 2.5/1 maltodextrin: trehalose Since instant “about” 3:1 ratio is very close to the 2.5 ratio taught by Penhasi renders it obvious for an Artisan in the field to want to try the instant about 3:1 since Penshai teaches 2.5/1 maltodextrin: trehalose which is very near to  “about” 3:1 as is claimed.
As stated above Penhasi Example 1 teaches that the combination of 160 g trehalose and 314 g maltodextrin DE makes up 79% of the blend. Claim 14 recites at most about 85% for the combination of maltodextrin and trehalose dihydrate in the composition. The instantly claimed “about” 85% maltodextrin and trehalose dihydrate in the composition is suggested by the 79% for the combination of  BB12 taught by Penshasi since “about” 85% is very close to the 79% taught by Penhasi rendering it obvious for an Artisan in the field to want to try about 85%.Penhasi is open to a broad amount of percent surfactant(e.g. polysorbate) for the composition rending obvious the instant 2.5 – 7.5% surfactant claimed. 
Instant claim 17 further recites maltodextrin having a dextrose equivalent value ranging from about 15 to about 20. Penhasi’s teaching of Maltodextrin DE15 meets instant  independent claim 17 recitation of the limitation, “maltodextrins having a dextrose equivalent of about 15 to about 20”. Penhasi’s teaching of  Maltodextrin DE15 means a maltodextrin having a dextrose equivalent valve of 15. Instant claims 17-20 further recites the combination of the disaccharide maltose being combined with said maltodextrin. Penshai teaches the combining of the disaccharide trehalose with Maltodextrin DE15. It would have been obvious to exchange trehalose for maltose vice versa since they are both disaccharides possessing similar chemical functionality and properties. Absent a showing of the benefit of using maltose over trehalose, the trehalose renders the instant maltose an obvious substitution. Thus it would have been obvious to substitute the trehalose in  Penshai’s Example 1 discussed in detail above with maltose rendering instant claims 18-19 obvious.
Regarding Claim 12
To rewrite dependent claim 12 as an independent claim 12, Applicant has included the limitations recited in independent claim 1 into previous dependent claim 12. Now amended claim 12 stands an independent claim 12. Claim 12 recites that maltodextrin:disaccharide ratio ranges from about 85:15 to 19:1 simplifying the math the 
maltodextrin:disaccharide ratio ranges from 6:1 to 19:1. The criticality of the benefit of using instant maltodextrin:disaccharide ratio of 6:1 over Penhasi’s maltodextrin:disaccharide ratio of 2.5:1 has not been demonstrated. Absent such a showing, Penhasi’s  maltodextrin:disaccharide ratio of 2.5:1 renders instant maltodextrin:disaccharide ratio of 6:1 obvious.
	
Claim Objection/Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616